Citation Nr: 0427490	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected low back strain.

2.  Entitlement to a compensable rating for the service 
connected right knee sprain.

3.  Entitlement to a compensable rating for the service 
connected bilateral shin splints.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1993 to January 
1996.

This appeal arises from a January 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO).  The 
veteran's claim is currently being handled by the Detroit RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher ratings for the service connected right knee, low back 
and bilateral shin splints.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

This appeal must be remanded for failure of the RO to comply 
with the provisions of the VCAA.  The RO did not provide 
notice to the appellant of the type of evidence necessary to 
substantiate her claim or as to the division of 
responsibilities between the appellant and VA in obtaining 
that evidence.  In fact, a VCAA compliance letter in November 
2003 provided Quartuccio type information relative to a 
service connection claim, but failed to provide any 
information relative to the veteran's increased rating 
claims.  In short, as the RO has not fulfilled its 
obligations under the implementing regulations regarding this 
claim, it would potentially be prejudicial to the appellant 
if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand 
is required in this case. 

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran should be afforded a VA rating 
examination to determine the current nature and extent of 
disability resulting from the service connected disabilities.

In addition, the rating criteria pertaining to the spine were 
revised effective from September 26, 2003.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal (as is the case here), the veteran is 
entitled to the resolution of the claim under the criteria 
which are to his or her advantage.  The RO must consider the 
evaluation of the veteran's service connected low back 
disability under both the old and new rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the 
Detroit VA medical center.  In addition, 
the veteran should be requested to 
provide all relevant information 
regarding time lost from work and time 
spent hospitalized as a result of her 
service connected disabilities.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination which must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic testing must be performed to 
include x-rays of the low back and right 
knee.  The physician should provide 
complete range of motion findings for the 
right knee and low back.  The examiner 
must indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right knee and low back, and whether 
there is likely to be additional range of 
motion loss of the service-connected 
right knee and low back due to any of the 
following:  (1) pain on use, including 
flare-ups;  (2) weakened movement; (3) 
excess fatigability; or  (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  If the examiner is unable to 
provide any of the above clinical 
findings it should be so indicated as 
part of the written record.  

With regard to the low back, the 
physician should indicate whether there 
is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending 
and unilateral loss of lateral spine 
motion in a standing position; whether 
there is evidence of severe lumbosacral 
strain manifested by listing of the whole 
spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; or whether there is 
evidence of muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  

With regard to the right knee the 
physician should indicate whether there 
is evidence of symptoms due to the 
removal of the semilunar cartilage; 
evidence of the dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or evidence of recurrent 
subluxation or lateral instability and, 
if so, whether any such disability is 
slight, moderate or severe in degree.  

With regard to bilateral shin splints, 
the physician should obtain a detailed 
history reflecting the number of times 
the veteran has suffered from shin 
splints in recent years and the symptoms 
and complaints relative to this 
disability.  Upon examination, the 
physician should identify all functional 
limitation, to include whether there is 
evidence of limitation of motion of the 
ankle, resulting from bilateral shin 
splints.   Each of the above criteria 
must be addressed by the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal to include the consideration of 
the provisions of 38 C.F.R. § 3.321 and 
the evaluation of the service connected 
low back strain under the old and new 
rating criteria.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




